                  Case 21-10527-JTD             Doc 14       Filed 03/08/21         Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                     Chapter 11

CARBONLITE HOLDINGS LLC, et al.,1                          Case No. 21-10527 (JTD)

                  Debtors.                                 (Joint Administration Requested)


                                  NOTICE OF APPEARANCE AND
                                REQUEST FOR SERVICE OF PAPERS

         PLEASE TAKE NOTICE that the undersigned counsel hereby appear in the above-

captioned case for and on behalf of Allan Company (“Allan Company”), for all purposes in

connection with this case. The undersigned counsel hereby request service of any and all notices

given or required to be given in the above-captioned case, and all papers served or required to be

served in the case, and request that the names and addresses of the undersigned counsel be added

to all mailing matrices in this case. Service may be made and directed as follows:

Michael I. Gottfried, Esq.                                 Christopher P. Simon, Esq.
ELKINS KALT WEINTRAUB REUBEN                               Kevin S. Mann, Esq.
GARTSIDE LLP                                               CROSS & SIMON, LLC
10345 W. Olympic Blvd.                                     1105 N. Market Street, Suite 901
Los Angeles, CA 90064                                      Wilmington, DE 19801
Telephone: (310) 746-4400                                  Telephone: (302) 777-4200
mgottfried@elkinskalt.com                                  csimon@crosslaw.com
                                                           kmann@crosslaw.com

         PLEASE TAKE FURTHER NOTICE that the foregoing demand includes not only the

notices and papers referred to in the Bankruptcy Rules and the Bankruptcy Code, but also

includes without limitation any notice, application, complaint, demand, motion, petition,


1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings LLC (8957);
CarbonLite P LLC (5453); CarbonLite PI Holdings LLC (8957); CarbonLite Pinnpack LLC (8957); CarbonLite
Recycling Holdings LLC (8957); CarbonLite Sub-Holdings, LLC (8957); Pinnpack P, LLC (8322); CarbonLite
Recycling LLC (3727); and Pinnpack Packaging LLC (9948). The address of the Debtors’ corporate headquarters is
10250 Constellation Blvd., Los Angeles, CA 90067.
               Case 21-10527-JTD         Doc 14      Filed 03/08/21    Page 2 of 3




pleading or request, whether formal or informal, written or oral, and whether transmitted or

conveyed by mail, delivery, telephone, telegraph, telex, email, electronic filing or otherwise filed

or made with regard to the above-captioned case and proceedings therein, and for the purposes of

CM/ECF.

       This Notice of Appearance and Request for Service of Papers is without prejudice to

Allan Company’s rights, remedies, and claims against other entities or any objection that may be

had to the subject-matter jurisdiction of the court, and shall not be deemed or construed to submit

Allan Company to the jurisdiction of the Court. All rights, remedies, and claims are hereby

expressly reserved, including without limitation Allan Company’s (i) right to have final orders in

non-core matters entered only after de novo review by a District Judge, (ii) right to trial by jury

in any proceeding so triable in these cases or in any case, controversy, or proceeding related to

these cases, (iii) right to have the District Court withdraw the reference in any matter subject to

mandatory or discretionary withdrawal, (iv) right to seek a change of venue, or (v) any other

rights, claims, actions, setoffs or recoupments to which Allan Company is or may be entitled, in

law or in equity, all of which rights, claims, actions, defenses, setoffs, and recoupments Allan

Company expressly reserve.


Dated: March 8, 2021                          CROSS & SIMON, LLC
       Wilmington, Delaware
                                              /s/ Christopher P. Simon
                                              Christopher P. Simon (No. 3697)
                                              Kevin S. Mann (No. 4576)
                                              1105 North Market Street, Suite 901
                                              Wilmington, DE 19801
                                              Telephone: (302) 777-4200
                                              csimon@crosslaw.com
                                              kmann@crosslaw.com

                                              - and -




                                                 2
Case 21-10527-JTD   Doc 14   Filed 03/08/21   Page 3 of 3




                       Michael I. Gottfried, Esq.
                       ELKINS KALT WEINTRAUB REUBEN
                       GARTSIDE LLP
                       10345 W. Olympic Blvd.
                       Los Angeles, CA 90064
                       Telephone: (310) 746-4400
                       mgottfried@elkinskalt.com

                       Counsel to Allan Company




                         3
